COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-13-00137-CV


In re Jack Brewer                      §   From County Court at Law No. 2

                                       §   of Denton County (CV2012-03128)

                                       §   April 24, 2013

                                       §   Per Curiam



                                JUDGMENT

      This court has considered relator’s petition for writ of mandamus and

motion for emergency relief and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and motion for emergency

relief are denied.


                                  SECOND DISTRICT COURT OF APPEALS

                                  PER CURIAM